                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 1 of 17




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9
                                       AT SEATTLE
10
11
     FEDERAL TRADE COMMISSION,                       Case No. 2:20-cv-710
12
                      Plaintiff,
13                                                   COMPLAINT FOR PERMANENT
14              vs.                                  INJUNCTION AND OTHER EQUITABLE
                                                     RELIEF
15   POSITION GURUS, LLC, a Washington
     limited liability corporation; TOP SHELF
16   ECOMMERCE, LLC, a Washington limited
17   liability corporation; AARON POYSKY,
     individually and as an owner of POSITION
18   GURUS, LLC, and TOP SHELF
     ECOMMERCE, LLC; STACY GRIEGO,
19
     individually and as an owner of POSITION
20   GURUS, LLC, and TOP SHELF
     ECOMMERCE, LLC; and SAMUEL
21   COHEN BROWN, individually and as an
     owner of POSITION GURUS, LLC, and
22
     TOP SHELF ECOMMERCE, LLC,
23
                      Defendants.
24
25
           Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:
26
        1. The FTC brings this action under Sections 13(b) and 19 of the Federal Trade Commission
27
     Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, the Telemarketing and Consumer Fraud and
28
     Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101– 6108, and the Consumer

     COMPLAINT - 1                                   Federal Trade Commission
                                                     915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                     (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                 Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 2 of 17




 1   Review Fairness Act of 2016 (“CRFA”), 15 U.S.C. § 45b, to obtain injunctive relief, rescission
     or reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten
 2
     monies, and other equitable relief for Defendants’ acts or practices in violation of Section 5(a)
 3
     of the FTC Act, 15 U.S.C. § 45(a), the Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310,
 4
     and the CRFA, 15 U.S.C. § 45b.
 5
                                     JURISDICTION AND VENUE
 6      2.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a), and
 7   1345.
 8      3. Venue is proper in this District under 28 U.S.C. § 1391(b)(1), (b)(2), (b)(3), (c), and (d),
 9   and 15 U.S.C. § 53(b).

10                                     SUMMARY OF THE CASE

11      4. Since 2015, Defendants have run a deceptive telemarketing operation selling Internet
     marketing products and services to consumers trying to start a home-based Internet business.
12
     Defendants induce consumers to pay thousands of dollars by falsely promising, among other
13
     things, that their products and services will enable consumers’ home-based Internet businesses
14
     to succeed and be profitable. Contrary to Defendants’ representations, many consumers who
15
     purchase Defendants’ products and services do not end up with a functional website, earn little
16   or no money, and end up heavily in debt.
17      5. Through this scheme, Defendants have violated the FTC Act, the Telemarketing Sales
18   Rule, and the CRFA by, among other things: (1) making unsubstantiated and false earnings and
19   product claims; (2) making false claims about their business affiliations and need for
20   consumers’ personal financial information; and (3) using form contract provisions that restrict

21   individual consumers’ ability to review or complain about Defendants’ products, services, or
     conduct. The FTC seeks equitable relief to put a stop to this scheme and hold Defendants liable
22
     for millions of dollars of consumer harm they have caused.
23
                                                PLAINTIFF
24
         6. The FTC is an independent agency of the United States Government created by statute.
25
     15 U.S.C. §§ 41–58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), which
26   prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also enforces
27   the Telemarketing Act, 15 U.S.C. §§ 6101–6108. Pursuant to the Telemarketing Act, the FTC
28   promulgated and enforces the TSR, 16 C.F.R. Part 310, which prohibits deceptive or abusive


     COMPLAINT - 2                                      Federal Trade Commission
                                                        915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                        (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                   Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 3 of 17




 1   telemarketing acts or practices. Additionally, the FTC enforces the CRFA, 15 U.S.C. § 45b,
     which prohibits the offering of provisions in form contracts that restrict individual consumers’
 2
     ability to communicate reviews, performance assessments, and similar analyses about a seller’s
 3
     products, services, or conduct.
 4
           7. The FTC is authorized to initiate federal district court proceedings, by its own attorneys,
 5
     to enjoin violations of the FTC Act, the TSR, and the CRFA to secure such equitable relief as
 6   may be appropriate in each case, including rescission or reformation of contracts, restitution, the
 7   refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 45b(d)(2)(A),
 8   53(b), 56(a)(2)(A)–(B), 57b, and 6102(c).
 9                                              DEFENDANTS
10         8. Defendant POSITION GURUS, LLC (“Position Gurus”), is a Washington limited

11   liability corporation with its principal place of business at 833 Industry Drive, Tukwila,
     Washington 98188. Defendant Position Gurus transacts or has transacted business in this
12
     District and throughout the United States. Since at least 2015, acting alone or in concert with
13
     others, Defendant Position Gurus has advertised, marketed, distributed, or sold Internet business
14
     marketing products and services to consumers throughout the United States.
15
           9. Defendant TOP SHELF ECOMMERCE, LLC (“Top Shelf”), was a Washington limited
16   liability corporation with its principal place of business at 833 Industry Drive, Tukwila,
17   Washington 98188, that was dissolved administratively on September 3, 2018. Defendant Top
18   Shelf transacts or has transacted business in this district and throughout the United States. Since
19   at least 2015 until approximately March 2017, Defendant Top Shelf, acting alone or in concert
20   with others, has advertised, marketed, distributed, or sold Internet marketing business products

21   and services to consumers throughout the United States.
     10.     Defendant AARON POYSKY, was an owner of Defendant Top Shelf and is an owner
22
     and manager of Defendant Position Gurus. Defendant Aaron Poysky was responsible for the
23
     management and daily operations of Top Shelf and is responsible for management of the daily
24
     operations of Position Gurus. He is a signatory for Defendants Position Gurus’ and Top Shelf’s
25
     merchant and bank accounts. At all times material to this Complaint, acting alone or in concert
26   with others, he has formulated, directed, controlled, had the authority to control, or participated
27   in the acts and practices set forth in this Complaint. Defendant Aaron Poysky resides in this
28


     COMPLAINT - 3                                        Federal Trade Commission
                                                          915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                          (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                 Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 4 of 17




 1   District and, in connection with the matters alleged herein, transacts or has transacted business
     in this District and throughout the United States.
 2
     11.   Defendant STACY GRIEGO was an owner of Top Shelf and is a de facto owner and
 3
     manager of Defendant Position Gurus. Defendant Stacy Griego manages the telemarketing
 4
     sales room of Defendant Position Gurus and manages daily activities for the company. He
 5
     performed the same activities for Defendant Top Shelf. He is also a signatory on merchant and
 6   bank accounts used by Defendant Top Shelf. At all times material to this Complaint, acting
 7   alone or in concert with others, he has formulated, directed, controlled, had the authority to
 8   control, or participated in the acts and practices set forth in this Complaint. Defendant Stacy
 9   Griego resides in this District and, in connection with the matters alleged herein, transacts or

10   has transacted business in this District and throughout the United States.

11   12.   Defendant SAMUEL COHEN BROWN was an owner of Defendant Top Shelf and was a
     de facto owner and manager of Defendant Position Gurus. Defendant Samuel Cohen Brown
12
     managed the daily operations of the companies, including, but not limited to, managing product
13
     and service fulfillment. He also was a signatory on merchant and bank accounts used by
14
     Defendant Top Shelf. Since at least 2015 and until approximately March 2017, acting alone or
15
     in concert with others, he formulated, directed, controlled, had the authority to control, or
16   participated in the acts and practices set forth in this Complaint. Defendant Samuel Cohen
17   Brown resides in this District and, in connection with the matters alleged herein, transacts or has
18   transacted business in this District and throughout the United States.
19                                      COMMON ENTERPRISE
20   13.   Defendants Position Gurus and Top Shelf (collectively, “Corporate Defendants”) have

21   operated as a common enterprise while engaging in the unlawful acts and practices alleged
     below. Corporate Defendants have conducted the business practices described below through
22
     interrelated companies that have common ownership, officers, managers, business functions,
23
     employees, and office locations, and that sell the same products or services, use identical
24
     contracts, maintain a shared customer database, and commingle funds. Because these Corporate
25
     Defendants have operated as a common enterprise, each of them is jointly and severally liable
26   for the acts and practices alleged below. Defendants Aaron Poysky, Stacy Griego, and Samuel
27   Cohen Brown (collectively, “Individual Defendants”) have formulated, directed, controlled, had
28


     COMPLAINT - 4                                        Federal Trade Commission
                                                          915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                          (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                 Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 5 of 17




 1   the authority to control, or participated in the acts and practices of Corporate Defendants that
     constitute the common enterprise.
 2
                                              COMMERCE
 3
     14.    At all times material to this Complaint, Defendants have maintained a substantial course
 4
      of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act, 15
 5
      U.S.C. § 44.
 6                             DEFENDANTS’ BUSINESS ACTIVITIES
 7   15.    Since at least 2015 to approximately March 2017, Defendant Top Shelf sold marketing-
 8   related products and services to consumers trying to start a home-based Internet business. In or
 9   around March 2017, Defendant Top Shelf ceased sales to new customers.

10   16.    Since at least 2015 and continuing thereafter, Defendant Position Gurus sold primarily

11   the same marketing-related products and services as Defendant Top Shelf to consumers trying
     to start a home-based Internet business. After Defendant Top Shelf ceased making new sales in
12
     2017, Defendant Position Gurus continued making new sales and provided products and
13
     services to Defendant Top Shelf’s existing customers.
14
     17.    Defendants are or have engaged in telemarketing through a plan, program, or campaign
15
     involving one or more telephones and more than one interstate call. They are using or have
16   used a variety of deceptive tactics described herein to induce consumers to purchase products
17   and services purportedly designed to help them build and market a home-based business on the
18   Internet.
19   18.    Typically, Defendants sell consumers marketing products and services that they claim
20   will substantially increase the visibility of and drive customer traffic to consumers’ ecommerce

21   websites on the Internet. These products and services include, but are not limited to, website
     building, directory submissions, Quick Response codes, social media page design, video
22
     development, video social submissions, infographics, press releases, and article marketing.
23
     Defendants typically charge consumers an upfront fee of several thousand dollars for their
24
     various products and services.
25
     19.    Defendants rely on consumer leads to market their products and services to consumers.
26   Those potential customers often have already purchased a purported business opportunity, or a
27   related product or service, from another telemarketing operation that, in turn, sold its customers’
28   information as leads to Defendants. The FTC has sued some of these other telemarketing


     COMPLAINT - 5                                      Federal Trade Commission
                                                        915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                        (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 6 of 17




 1   operations for similarly deceptive telemarketing practices. See FTC v. Lift International, LLC,
     Case No. 2:17-cv-00506-RJS (D. Utah filed June 5, 2017), and FTC v. Vision Solution
 2
     Marketing, LLC, Case No. 2:18-cv-00356-CW (D. Utah filed May 1, 2018).
 3
     20.   Defendants also obtain leads by using a service that searches for, extracts, and copies data
 4
     from newly registered websites. This process, called “web scraping,” enables Defendants to
 5
     produce leads of consumers who have recently registered websites. Many of these websites are
 6   registered to consumers who are trying to develop a new online business on Internet platforms
 7   such as Shopify and Volusian.
 8   21.   Defendants’ telemarketing staff contact consumers identified as leads by telephone to sell
 9   Defendants’ products and services. In many instances, after completing an initial sale,

10   Defendants’ telemarketing sales staff continue to contact the same consumers again to “upsell”

11   additional products and services that they claim consumers need for their websites to succeed
     and be profitable.
12
     22.   The sales calls typically last for more than an hour over the course of one or more
13
     telemarketing calls. Defendants’ telemarketing staff use high-pressure sales tactics and a
14
     number of misrepresentations, as outlined below, to generate sales.
15
     23.   Consumers who agree to purchase Defendants’ products and services are provided with
16   an electronic “service agreement” at the end of the call and asked to provide an electronic
17   signature. The service agreements are virtually the same for Top Shelf and Position Gurus.
18   24.   In numerous instances, when discussing the service agreements, Defendants’
19   telemarketers only emphasize the products and services itemized for purchase. They do not
20   highlight or bring consumers’ attention to the disclaimers that contradict or qualify what

21   consumers are told over the phone.
     25.   Defendants typically remit a portion of the revenue generated from each lead that they
22
     obtain from other telemarketing operations. This portion is typically 25-40% of the revenue
23
     generated, which Defendants give back to the lead source as payment for the lead. Defendants
24
     also sell leads that they generated to other telemarking operations and earn typically 25-40% of
25
     the sales that other telemarketing operations make on their leads.
26   26.   Defendants’ telemarketing staff typically are paid state minimum wage or approximately
27   15% of the revenue they generate from sales, whichever is greater.
28


     COMPLAINT - 6                                     Federal Trade Commission
                                                       915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                       (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                 Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 7 of 17




 1                                Misrepresentations About Affiliation
     27.   When Defendants’ lead data is purchased from another telemarketing operation, in
 2
     numerous instances, Defendants’ telemarketing staff begin their sales calls by misrepresenting
 3
     to consumers that they are affiliated with the other telemarketing operation with whom the
 4
     consumer already has a relationship.
 5
     28.   In numerous instances, they state that they are calling from “the online development
 6   office for [the lead source],” and that they are calling because they are the consumers’ “start up
 7   specialist” and would “like to cover the next steps.” In numerous instances, they specifically
 8   identify and refer to consumers’ newly registered websites by URL name, strongly implying
 9   that the caller is familiar with consumers’ previous efforts to develop a new online business.

10   29.   In numerous instances, passwords are included in the lead data that Defendants purchase

11   from other telemarketing operations. These passwords are associated with specific consumers
     who were instructed to speak only to those callers offering business development products and
12
     services who can provide the password. Defendants use the passwords associated with the leads
13
     when they call consumers to persuade them to speak with them.
14
     30.   As a result, Defendants’ telemarketing staff mislead consumers to believe that the
15
     Defendants are connected to or affiliated with the companies that sold the products or services
16   that the consumers already purchased.
17   31.   Defendants’ telemarketers further compound consumers’ confusion by failing to
18   promptly disclose that the purpose of the call is to sell an additional product or service.
19   Defendants’ telemarketers therefore mislead consumers to believe that Defendants are calling to
20   fulfill or otherwise provide a service already purchased.

21            Misrepresentations to Obtain Consumers’ Personal Financial Information
     32.   Defendants charge consumers as much as several thousand dollars for each of their
22
     various products and services. Defendants do not provide their telemarketing sales staff with a
23
     price list for their products and services. Instead, the exact price typically depends on the
24
     amount of savings and credit consumers have available.
25
     33.   In numerous instances, Defendants’ telemarketers probe consumers’ financial
26   circumstances and financial account information during sales calls in order to determine the
27   prices they can charge and thereby maximize sales. They ask consumers for their credit card
28   numbers, issuing bank names, credit limits, and current balances, claiming that they will use this


     COMPLAINT - 7                                       Federal Trade Commission
                                                         915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                         (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 8 of 17




 1   information to determine whether consumers “qualify” to work with Defendants. Defendants’
     telemarketers misrepresent that thousands of people purchase their program each week.
 2
     34.   In numerous instances, Defendants’ telemarketers tell consumers that they need
 3
     consumers’ personal financial information to help them determine whether they can meet their
 4
     financial goals, stating that Defendants’ “primary goal is to help you create an additional source
 5
     of income . . . in order to make sure we set you up with the right business plan and decide how
 6   much you need to make.”
 7   35.   In numerous instances, Defendants’ telemarketers then call the issuing banks for
 8   consumers’ credit cards to verify consumers’ available credit. In some instances, Defendants’
 9   telemarketers direct and help consumers to open new lines of credit or increase their credit

10   limits with issuing banks.

11   36.   Defendants’ telemarketers’ representations about how they are using consumers’
     financial information are false because their telemarketers do not use the information for these
12
     purposes. Instead, in numerous instances, Defendants’ telemarketers use this information to
13
     decide how much to charge consumers for products and services, and how many products and
14
     services to sell them. The more credit consumers have on hand, the more Defendants’
15
     telemarketers ask them to pay.
16                           Misrepresentations About Costs and Earnings
17   37.   In numerous instances, Defendants’ telemarketers persuade consumers to purchase their
18   products and services by claiming that consumers ultimately will not have to pay for the charges
19   out of their own pocket. They encourage consumers to use their personal credit cards to pay for
20   the program as part of a so-called “OPM” strategy, specifically, using Other People’s Money

21   (e.g., the bank’s money). Defendants’ telemarketers claim that consumers who purchase
     Defendants’ products and services will earn enough money from their future businesses to
22
     recoup the purchase price.
23
     38.   Defendants’ claim about recouping the purchase price is false because, in numerous
24
     instances, consumers who purchase Defendants’ products and services are not able to recoup the
25
     purchase cost from future business income. In fact, in numerous instances, consumers who
26   purchase Defendants’ products and services are never able to establish an operating business.
27   39.   In numerous instances, Defendants’ telemarketers ask consumers about their financial
28   goals and how much they want to earn from the future business. In numerous instances,


     COMPLAINT - 8                                     Federal Trade Commission
                                                       915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                       (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                  Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 9 of 17




 1   Defendants’ telemarketers tell consumers that their stated financial goals of several thousand
     dollars a month are obtainable using Defendants’ products and services.
 2
     40.     Many of the consumers who purchased Defendants’ products and services did not earn
 3
     substantial income of thousands of dollars a month from future businesses. In fact, in most
 4
     instances, consumers who purchased Defendants’ products and services were never able to
 5
     establish an operating business.
 6         Misrepresentations About the Scope and Nature of Products and Services Provided
 7   41.     In numerous instances, Defendants’ telemarketers tell consumers that Defendants’
 8   products and services will drive substantially more purchasers to consumers’ ecommerce
 9   websites.

10   42.     In numerous instances, Defendant’s products and services do not drive substantially more

11   purchasers to consumers’ ecommerce websites. In fact, many consumers who purchase
     Defendants’ products and services do not end up with a functional website.
12
                       Top Shelf and Position Gurus Incur Excessive Chargebacks
13
     43.     Consumers have the ability to dispute charges that appear on their credit card bills by
14
     initiating what is known as a “chargeback” with their issuing bank. The chargeback process is
15
     intended to protect consumers from fraud and unauthorized charges on their credit card bills.
16   44.     Credit card associations such as VISA and MasterCard have rules regarding the
17   chargeback process. The rules provide that when a consumer disputes a charge through the
18   chargeback process, the consumer’s issuing bank provisionally credits the consumer’s credit
19   card for the amount of the disputed charge. The consumer’s dispute is then relayed to the
20   merchant, which in turn, may challenge the attempted chargeback by arguing the charge was, in

21   fact, valid. If the merchant challenged the attempted chargeback, the credit card association
     rules govern the manner in which the dispute is resolved.
22
     45.     Defendants vigorously defend against chargebacks from dissatisfied customers.
23
     Defendants dispute chargebacks by relying on a 3-day cancellation provision in their service
24
     agreements. However, Defendants typically schedule several appointments with consumers
25
     during those first three days, teaching them how to use social media sites such as Facebook,
26   Twitter, and Pinterest, and thereby keeping them occupied and preventing cancellations.
27   46.     Defendants also vigorously dispute chargebacks by providing copies of consumers’
28   service agreements and screen shots of work that Defendants purport to have completed for


     COMPLAINT - 9                                      Federal Trade Commission
                                                        915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                        (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 10 of 17




 1   those consumers. In numerous instances, Defendants’ customers who sought chargebacks have
     stated that they did not know if Defendants actually provided the purported products and
 2
     services or, if the Defendants did, the customers did not know how to use the products and
 3
     services because they were not adequately shown how to use them.
 4
     47.   Despite Defendants’ efforts to challenge these chargeback requests, Corporate
 5
     Defendants still incurred excessive chargeback rates indicative of deceptive practices. For
 6   example, in 2017, Defendant Top Shelf had a chargeback rate of approximately 38% and
 7   Defendant Position Gurus had a chargeback rate of approximately 11.9%. A chargeback rate of
 8   greater than 1% is generally considered excessive by the credit card associations.
 9   48.   Defendants Stacy Griego and Samuel Cohen Brown opened merchant accounts for Top

10   Shelf, and each of the Individual Defendants had access to or were informed about consumers’

11   individual chargeback requests to, and the chargeback rates of, the Corporate Defendants.
     49.   In numerous instances, Defendants only provide refunds or partial refunds to consumers
12
     who complain to law enforcement authorities or the Better Business Bureau. In numerous
13
     instances, when Defendants provide refunds or partial refunds, they first require those
14
     consumers to retract or withdraw their complaints to law enforcement authorities or the Better
15
     Business Bureau.
16                                    Prohibited Contract Provision
17   50.   Since 2015 and continuing until approximately February 2019, Defendants used, in their
18   form contracts offered to thousands of consumers in the course of selling their goods and
19   services nationwide, the following provision:
20              Prohibited Practices & Non-Disparagement

21             a. Client shall not . . . refer, or encourage others to refer, to Position
                   Guru’s [sic]/Top Shelf, its customers, owners, officers, directors,
22
                   personnel, agents, representatives or affiliates on any manner that is
23
                   illegal, fraudulent, threatening, abusive, defamatory, or obscene, or that
24
                   could cause damage or adversely affect its customers, reputation,
25
                   business, and property, services, or products in any manner.
26             b. Client shall not make or encourage others to make any statement or
27                 release any information that is intended to, or reasonably could be
28                 foreseen to, embarrass, criticize, damage, or adversely affect Position


     COMPLAINT - 10                                      Federal Trade Commission
                                                         915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                         (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 11 of 17




 1                 Guru’s [sic]/Top Shelf, its customers, owners, officers, directors,
                   personnel, agents, representatives, or affiliates. A statement or release
 2
                   of any information under this section includes, but is not limited to,
 3
                   posting an internet websites, bulletin boards, blogs, or discussion
 4
                   groups, and submission to any publication.
 5
               c. Due to the difficulty of ascertaining the pecuniary amount of damages
 6                 caused by any violation of this section, the parties agree that for each
 7                 violation of this section, the violating party shall pay the damaged party
 8                 liquidated damages in an amount not less than ten (10) times the annual
 9                 fee for all Services to which this Agreement applies. Client agrees that

10                 this liquidated damages provision is a reasonable estimate of the

11                 damage caused to Position Guru’s [sic]/Top Shelf due to a violation of
                   this section.
12
     Copies of Defendants’ “Service Agreement” that include this paragraph are attached
13
     hereto as Exhibit A at pages A-6 and A-15. Defendants’ form contracts were in
14
     effect on or after December 14, 2017.
15
                                   Defendants’ Continuing Law Violations
16   51.   Based on the facts and violations of law alleged in this Complaint, the FTC has reason to
17   believe that Defendants are violating or are about to violate laws enforced by the Commission
18   because, among other things, Defendants engaged in their unlawful acts and practices
19   knowingly, repeatedly over a period of four and a half years, and despite knowledge of
20   numerous complaints. Further, Defendants remain in the telemarketing business and maintain

21   the means, ability, and incentive to continue or resume their unlawful conduct.
                                     VIOLATIONS OF THE FTC ACT
22
     52.   Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts or
23
     practices in or affecting commerce.”
24
     53.   Misrepresentations or deceptive omissions of material fact constitute deceptive acts or
25
     practices prohibited by Section 5(a) of the FTC Act.
26   54.   As set forth below, Defendants have engaged in violations of Section 5(a) of the FTC Act
27   in connection with the telemarketing and sale of their marketing-related products and services to
28   consumers trying to start a home-based Internet business.


     COMPLAINT - 11                                     Federal Trade Commission
                                                        915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                        (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                 Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 12 of 17




 1                                               COUNT I
                                       (Misrepresentation of Earnings)
 2
     55.   In numerous instances, in connection with the advertising, marketing, promotion, offering
 3
     for sale, or sale of Defendants’ products and services, Defendants represent, directly or
 4
     indirectly, expressly or by implication, that consumers who purchase Defendants’ products and
 5
     services:
 6               a. will recoup the cost of Defendants’ products and services through business
 7                  earnings; and/or
 8               b. will likely earn substantial income, such as several thousand dollars monthly.
 9   56.   In truth and in fact, in numerous instances in which Defendants have made the

10   representations set forth in Paragraph 55, consumers who purchase Defendants’ products and

11   services:
                 a. do not recoup the cost of Defendants’ products and services through business
12
                    earnings; and/or
13
                 b. do not earn substantial income, such as several thousand dollars monthly.
14
     57.   Defendants’ representations set forth in Paragraph 55 are false or misleading or are not
15
     substantiated at the time the representations are made.
16   58.   Therefore, Defendants’ representations as set forth in Paragraph 55 are false and
17   misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,
18   15 U.S.C. § 45(a).
19                                               COUNT II
20                   (Misrepresentation Regarding Products and Services Provided)

21   59.   In numerous instances, in connection with the advertising, marketing, promotion, offering
     for sale, or sale of Defendants’ products and services, Defendants represent, directly or
22
     indirectly, expressly or by implication, that Defendants’ products and services will drive
23
     substantially more purchasers to consumers’ ecommerce websites.
24
     60.   In truth and in fact, in numerous instances in which Defendants have made the
25
     representation set forth in Paragraph 59, Defendants’ products and services do not drive
26   substantially more purchasers to consumers’ ecommerce websites.
27   61.   Defendants’ representation set forth in Paragraph 59 is false or misleading or is not
28   substantiated at the time the representation is made.


     COMPLAINT - 12                                     Federal Trade Commission
                                                        915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                        (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                   Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 13 of 17




 1   62.   Therefore, Defendants’ representation as set forth in Paragraph 59 is false and misleading
     and constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C.
 2
     § 45(a).
 3
                                                 COUNT III
 4
           (Misrepresentation of Defendants’ Need for Consumers’ Financial Information)
 5
     63.   In numerous instances, in connection with the advertising, marketing, promotion, offering
 6   for sale, or sale of Defendants’ products and services, Defendants represent, directly or
 7   indirectly, expressly or by implication, that Defendants need to obtain consumers’ financial
 8   information to determine whether consumers are qualified to use Defendants’ products or
 9   services or whether consumers will be able to reach their financial goals.

10   64.        In truth and in fact, in numerous instances in which Defendants have made the

11   representations set forth in Paragraph 63, Defendants do not use consumers’ financial
     information to determine whether consumers are qualified to use Defendants’ products or
12
     services or whether consumers will be able to reach their financial goals.
13
     65.   Therefore, Defendants’ representations as set forth in Paragraph 63 are false and
14
     misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,
15
     15 U.S.C. § 45(a).
16                     VIOLATIONS OF THE TELEMARKETING SALES RULE
17   66.   Congress directed the FTC to prescribe rules prohibiting abusive and deceptive
18   telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§ 6101–6108, in
19   1994. The FTC adopted the original TSR in 1995, extensively amended it in 2003, and
20   amended certain sections thereafter.

21   67.    Defendants are “seller[s]” and “telemarketer[s]” engaged in “telemarketing” as defined
     by the TSR, 16 C.F.R. § 310.2(dd), (ff), and (gg).
22
     68.   The TSR prohibits sellers and telemarketers from misrepresenting, directly or by
23
     implication, any material aspect of the performance, efficacy, nature or central characteristics of
24
     goods or services that are the subject of a sales offer. 16 C.F.R. § 310.3(a)(2)(iii).
25
     69.   The TSR requires telemarketers to disclose truthfully, promptly, and in a clear and
26   conspicuous manner to the person receiving the call: (1) the identity of the seller; (2) that the
27   purpose of the call is to sell goods and services; and (3) the nature of the goods and services. 16
28   C.F.R. § 310.4(d)(1), (2), and (3).


     COMPLAINT - 13                                       Federal Trade Commission
                                                          915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                          (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 14 of 17




 1   70.     Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c), and Section
     18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes and unfair or
 2
     deceptive act or practice in or affecting commerce, in violation of Section 5(a) of the FTC Act,
 3
     15 U.S.C. § 45(a).
 4
                                                  COUNT IV
 5
                          (Misrepresentation of Performance, Efficacy, Nature,
 6                            Characteristics of Goods and Services Sold)
 7   71.   In numerous instances in connection with the telemarketing offers to sell Defendants’
 8   product and services, Defendants, directly or indirectly, expressly or by implication, make
 9   misrepresentations regarding the material aspects of the performance, efficacy, nature, or

10   essential characteristics of their products and services, such as:

11             a. consumers who purchase Defendants’ products and services will recoup the cost
                   through business earnings;
12
               b. consumers who purchase Defendants’ products and services are likely to earn
13
                   substantial income, such as several thousand dollars monthly; and
14
               c. Defendants’ products and services will drive substantially more purchasers to
15
                   consumers’ ecommerce websites.
16   72.   In truth and in fact, in numerous instances in which Defendants have made the
17   representations set forth in Paragraph 71:
18             a. consumers who purchase Defendants’ products or services do not recoup the
19                 purchase costs through business earnings;
20             b. consumers who purchase Defendants’ products and services do not earn

21                 substantial income, such as several thousand dollars monthly; and
               c. Defendants’ products and services do not drive substantially more purchasers to
22
                   consumers’ ecommerce websites.
23
     73.   Therefore, Defendants’ acts and practices, as described in Paragraph 71, violate Section
24
     310.3(a)(2)(iii) of the TSR, 16 C.F.R. § 310.3(a)(2)(iii).
25
26
27
28


     COMPLAINT - 14                                      Federal Trade Commission
                                                         915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                         (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 15 of 17




 1                                              COUNT V
                         (Failure to Disclose the Identity, Purpose of the Call,
 2
                              And Nature of Products and Services Sold)
 3
     74.   In numerous instances in connection with the telemarketing offers to sell Defendants’
 4
     products and services, Defendants, directly or indirectly, fail to disclose truthfully, promptly,
 5
     and in a clear and conspicuous manner to the person receiving the call:
 6             a. the identity of the seller;
 7             b. that the purpose of the call is to sell goods or services; and
 8             c. the nature of the goods or services.
 9   75.   Defendants’ acts or practices, as described in Paragraph 74, violate Section 310.4(d)(1),

10   (2), and (3) of the TSR, 16 C.F.R. § 310.4(d)(1), (2), and (3).

11           VIOLATION OF THE CONSUMER REVIEW FAIRNESS ACT OF 2016
     76.   The Consumer Review Fairness Act of 2016 (“CRFA”), Pub. L. No. 114–258, 15 U.S.C.
12
     § 45b, was enacted on December 14, 2016. As of March 14, 2017, Section 2(b) of the CRFA
13
     renders void, and Section 2(c) of the CRFA prohibits the offering of, provisions in form
14
     contracts that restrict individual consumers’ ability to communicate reviews, performance
15
     assessments, and similar analyses about a seller’s products, services, or conduct; or that impose
16   a penalty or fee against individual consumers who engage in such communications. 15 U.S.C. §
17   45b(a)(2), 45b(b)(1), and 45b(c).
18   77.   Plaintiff FTC is authorized to enforce Section 2(c) of the CRFA in the same manner, and
19   by the same means, and with the same jurisdiction, powers, and duties as though all applicable
20   terms and provisions of the FTC Act, 15 U.S.C. §§ 41–58, were incorporated into and made a

21   part of the CRFA. 15 U.S.C. § 45b(d)(2)(A). The FTC’s enforcement authority under the
     CRFA applies to contracts in effect on or after December 14, 2017. 15 U.S.C. § 45b(i)(2).
22
     78.   Pursuant to 15 U.S.C. § 45b(d)(1), a violation of 15 U.S.C. § 45b(c) shall be treated as a
23
     violation of a rule defining an unfair or deceptive act or practice prescribed under Section
24
     18(a)(1)(B).
25
26
27
28


     COMPLAINT - 15                                      Federal Trade Commission
                                                         915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                         (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 16 of 17




 1                                              COUNT VI
                                             (CRFA Violation)
 2
     79.   As described in Paragraph 50, Defendants have offered, in the course of selling their
 3
     goods or services, form contracts, as that term is defined in 15 U.S.C. § 45b(a)(3), that contain a
 4
     provision made void by 14 U.S.C. § 45b(b)(1).
 5
     80.   Therefore, the acts and practices set forth in Paragraph 50 occurring on or after March 14,
 6   2017 violate Section 2(c) of the CRFA, 15 U.S.C. § 45b(c).
 7                                        CONSUMER INJURY
 8   81.   Consumers are suffering, have suffered, and will continue to suffer substantial injury as a
 9   result of Defendants’ violations of the FTC Act, the Telemarketing Act, the TSR, and the
10   CRFA. In addition, Defendants have been unjustly enriched as a result of their unlawful acts or

11   practices. Absent injunctive relief by this Court, Defendants are likely to continue to injure
     consumers, reap unjust enrichment, and harm the public interest.
12
                            THIS COURT’S POWER TO GRANT RELIEF
13
     82.   Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant injunctive
14
     and such other relief as the Court may deem appropriate to halt and redress violations of any
15
     provision of law enforced by the FTC. The Court, in the exercise of its equitable jurisdiction,
16   may award ancillary relief, including rescission or reformation of contracts, restitution, the
17   refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and remedy any
18   violation of any provision of law enforced by the FTC.
19   83.   Section 19 of the FTC Act, 15 U.S.C. § 57b, Section 6(b) of the Telemarketing Act, 15
20   U.S.C. § 6105(b), and Section 2(d) of the CRFA, 15 U.S.C. § 45b(d) authorize this Court to

21   grant such relief as the Court finds necessary to redress injury to consumers resulting from
     Defendants’ violations of the FTC Act, TSR and the CRFA, including the rescission or
22
     reformation of contracts and the refund of money.
23
                                         PRAYER FOR RELIEF
24
     84.   Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.
25
     §§ 53(b) and 57b, Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b), Section 2(d) of
26   the CRFA, 15 U.S.C. § 45b(d), and the Court’s own equitable powers, requests that the Court:
27         A.      Enter a permanent injunction to prevent future violations of the FTC Act, the
28   TSR, and the CRFA by Defendants;


     COMPLAINT - 16                                     Federal Trade Commission
                                                        915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                        (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
                 Case 2:20-cv-00710 Document 1 Filed 05/12/20 Page 17 of 17




 1          B.      Award such relief as the Court finds necessary to redress injury to consumers
     resulting from Defendants’ violations of the FTC Act, the TSR, and the CRFA, including
 2
     rescission or reformation of contracts, restitution, the refund of monies paid, and the
 3
     disgorgement of ill-gotten monies; and
 4
            C.      Award Plaintiff the costs of bringing this action, as well as such other and
 5
     additional relief as the Court may determine to be just and proper.
 6
 7
                                                   Respectfully submitted,
 8
 9                                                 ALDEN F. ABBOTT
                                                   General Counsel
10
                                                   CHARLES A. HARWOOD
11                                                 Regional Director
12
13
14
                                                   s/Nadine S. Samter____________________
15                                                 NADINE S. SAMTER, WSBA # 23881
                                                   SOPHIA CALDERÓN, Cal. Bar. # 278135
16
                                                   Attorneys for Plaintiff
17
                                                   FEDERAL TRADE COMMISSION
18                                                 915 Second Avenue, Ste. 2896
                                                   Seattle, WA 98174
19                                                 nsamter@ftc.gov/(206) 220-4479/cell (202) 725-
                                                   4585 (Samter)
20
                                                   scalderon@ftc.gov/(206) 220-4486 (Calderón)
21                                                 Facsimile: (206) 220-6366
22
23
24
25
26
27
28


     COMPLAINT - 17                                      Federal Trade Commission
                                                         915 Second Ave., Ste. 2896, Seattle, WA 98174
                                                         (206) 220-4479 (Samter)/(206) 220-4486 (Calderón)
